DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 4-12, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollis et al. (PGPUB 20180278461), hereinafter as Hollis, in view of Tran et al. (PGPUB 20190114097), hereinafter as Tran.
Regarding claim 1, Hollis teaches a multi-level signal receiver comprising: 
a data sampler circuit (Fig 9) including (M-1) sense amplifiers (Fig 9, 902-4-6) configured to compare a multi-level signal (Fig 9, signal from memory side) with (M-1) reference voltages (Fig 9, three Vs: refLo_Mid_Hi), the data sampler circuit configured to generate a data signal including N bits (Fig 9, D[x1-2], 2 bits), the multi-level signal having one of M voltage levels different from each other, M being an integer greater than two and N being an integer greater than one (Fig 9, M=4, for N=2 bits); and 
a reference voltage generator circuit (Fig 9, Vrefs are generated by a ref generator (not shown)) configured to generate the (M-1) reference voltages, wherein at least two sense amplifiers of the (M-1) sense amplifiers have different sensing characteristics (Fig 9, comparator/amp 902-4-6 use different reference voltages as a threshold for output signal level of the comparisons, in [0148] of instant app “first sensing characteristic and the second sensing characteristic with respect to the first reference voltage VREF1 and the third reference voltage VREF3, respectively, based on difference of the threshold voltages”).
But not expressly a first transistor of a first sense amplifier, among the at least two sense amplifiers, and a second transistor of a second sense amplifier, among the at least two sense amplifiers, have different threshold voltages.
Tran teaches a first transistor of a first sense amplifier, among the at least two sense amplifiers, and a second transistor of a second sense amplifier, among the at least two sense amplifiers, have different threshold voltages (Fig 12, and [0064]: 1213-6 forming a comparator, 1213 is a PFE and 1214 is a NFET; it is obvious a NFET of a first comparator and a PFET of a second comparator have different threshold voltages).
Since Tran and Hollis are both from the same field of semiconductor memory device, the purpose disclosed by Tran would have been recognized in the pertinent art of Hollis. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the NFET/PFET as in Tran into the device of Hollis for the purpose of building the comparators of Hollis. 
Regarding claim 2, Hollis teaches the M voltage levels include a first voltage level, a second voltage level greater than the first voltage level, a third voltage level greater than the second voltage level and a fourth voltage level greater than the third voltage level (Fig 9 and [0035]); 
the (M-1) reference voltages include a first reference voltage, a second reference voltage and a third reference voltage (Fig 9, VrefLo, Mid, Hi);
 the N bits include a first bit and a second bit (Fig 9, D[X1-2]); and 
a level of the second reference voltage is greater than a level of the first reference voltage and a level of the third reference voltage is greater than the level of the second reference voltage (Fig 9).
Regarding claim 17, Hollis teaches a memory system comprising: 
a memory controller (Fig 2, control 208) configured to generate a multi-level signal based on input data, the multi-level signal having one of M voltage levels different from each other, M being an integer greater than two (Fig 9, M=4 for 2 bits output); and 
a memory device (Fig 2) configured to receive the multi-level signal from the memory controller and compare the multi-level signal with (M-1) reference voltages to generate a data signal including N bits (Fig 9, N=2), N being an integer greater than one, wherein the memory device comprises: 
a data sampler circuit including (M-1) sense amplifiers configured to compare the multi-level signal with the (M-1) reference voltages to generate the data signal (Fig 9, three SA/comparators); and 
a reference voltage generator circuit configured to generate the (M-1) reference voltages (Fig 9, circuit generating ref voltages, although not shown in the figure), and wherein at least two sense amplifiers of the (M-1) sense amplifiers have different sensing characteristic (argument in rejection of claim 1 applies).
But not expressly a first transistor of a first sense amplifier, among the at least two sense amplifiers, and a second transistor of a second sense amplifier, among the at least two sense amplifiers, have different threshold voltages.
Tran teaches a first transistor of a first sense amplifier, among the at least two sense amplifiers, and a second transistor of a second sense amplifier, among the at least two sense amplifiers, have different threshold voltages (Fig 12, and [0064]: 1213-6 forming a comparator, 1213 is a PFE and 1214 is a NFET; it is obvious a NFET of a first comparator and a PFET of a second comparator have different threshold voltages).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 18, Hollis teaches the memory device further comprises a memory cell array including a plurality of memory cells coupled to a plurality of word-lines and a plurality of bit-lines, the memory cell array configured to store the data signal, and wherein each of the plurality of memory cells has a dynamic random access memory (DRAM) cell configuration ([0026]).
Regarding claim 19, Hollis teaches the memory device further comprises a memory cell array including a plurality of nonvolatile memory cells ([0026]) coupled to a plurality of word-lines and a plurality of bit-lines, the memory cell array configured to store the data signal.
Regarding claim 20, Hollis teaches an apparatus comprising: 
(M-1) sense amplifiers configured to compare a multi-level signal with (M-1) reference voltages and output one or more sense signals (Fig 9, three SA); and 
an output decoder (Fig 9, decoder 926) configured to generate an output data signal based on the one or more sense signals, the output data signal including N bits (Fig, 2bits), wherein the multi-level signal having one of M voltage levels different from each other, M being an integer greater than two and N being an integer greater than one, wherein the (M-1) sense amplifiers comprises (Fig 9, M=4, N=2): 
a first sense amplifier having a first voltage threshold (Fig 9, Vreflo); and 
a second sense amplifier having a second voltage (Fig 9, VrefMid) threshold different from the first voltage threshold, and wherein the first voltage threshold and the second voltage threshold correspond to voltage thresholds for turning on a respective transistor in the first sense amplifier and the second sense amplifier ([0043]).
But not expressly a first transistor of a first sense amplifier, among the at least two sense amplifiers, and a second transistor of a second sense amplifier, among the at least two sense amplifiers, have different threshold voltages.
Tran teaches a first transistor of a first sense amplifier, among the at least two sense amplifiers, and a second transistor of a second sense amplifier, among the at least two sense amplifiers, have different threshold voltages (Fig 12, and [0064]: 1213-6 forming a comparator, 1213 is a PFE and 1214 is a NFET; it is obvious a NFET of a first comparator and a PFET of a second comparator have different threshold voltages).
The reason for combining the references used in rejection of claim 1 applies.

Claim 3, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollis and Tran, in view of Okamoto et al. (PGPUB 20030080795), hereinafter as Okamoto.
Regarding claim 3, Hollis and Tran teach a first sense amplifier configured to compare the multi-level signal with the first reference voltage to output a first comparison signal (Fig 9); 
a second sense amplifier configured to compare the multi-level signal with the second reference voltage to output a second comparison(Fig 9); and 
a third sense amplifier configured to compare the multi-level signal with the third reference voltage to output a third comparison signal (Fig 9), and wherein the data sampler circuit includes: 
and an output decoder configured to decode the first comparison signal, the second comparison signal and the third comparison signal to output the data signal (Fig 9).
But does not teach and a clock generator configured to generate the clock signal;
Okamoto teaches a clock generator (Fig 10, clock circuit 44) configured to generate the clock signal and the comparator is activated by a clock signal (Fig 10, enck2).
Since Okamoto and Hollis are both from the same field of semiconductor memory device, the purpose disclosed by Okamoto would have been recognized in the pertinent art of Hollis. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to a clock signal as in Okamoto into the device of Hollis for the purpose of controlling the comparator. 
Regarding claim 16, Hollis teaches based on the first comparison signal, the second comparison signal and the third comparison signal, the output decoder is configured to: 
output the data signal corresponding to '11' when the multi-level signal is greater than the third reference voltage; 
output the data signal corresponding to '10' when the multi-level signal is smaller than the third reference voltage and greater than the second reference voltage; 
output the data signal corresponding to '01' when the multi-level signal is smaller than the second reference voltage and greater than the first reference voltage; and 
output the data signal corresponding to '00' when the multi-level signal is smaller than the first reference voltage (Fig 9 and [0044]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827